Citation Nr: 1038749	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  04-30 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for tinnitus for accrued 
benefits purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

The Veteran and His Spouse




ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1941 to October 1945.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 decision by the Department of Veterans 
Affairs (VA) North Little Rock, Arkansas Regional Office (RO).  
The Veteran died in November 2008; the appellant in this case is 
the Veteran's surviving spouse.  

The Veteran presented testimony at a Videoconference hearing 
chaired by the undersigned Veterans Law Judge in February 2006.  
A transcript of the hearing has been associated with the claims 
folder.

As explained more fully below, this case was previously before 
the Board in May 2006.  At that time, the Board denied service 
connection for tinnitus and bilateral hearing loss.  The Veteran 
appealed the Board's decision to the Court of Appeals for 
Veterans Claims.  In a September 2008 decision, the Court 
affirmed the Board's denial of service connection for bilateral 
hearing loss, but it vacated the Board's decision with regard to 
service connection for tinnitus.  This case has now returned to 
the Board following that decision, and the only issue thus before 
the Board is service connection for tinnitus.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Though the Veteran died in November 2008, his surviving 
spouse indicated within a year of his death that she wished to 
pursue his pending claim.

2.  The Veteran suffered from tinnitus in service and has 
presented a post-service continuity of symptomatology.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus for accrued 
benefits purposes have been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1154, 5103, 5103A, 5107(b), 5121 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.1000 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural History

Before proceeding to the merits of this decision, the Board finds 
it instructive to review the procedural history of this claim.  
The Veteran first sought service connection for bilateral hearing 
loss and tinnitus in a July 2003 claim.  Though the Veteran 
sought service connection for additional disabilities in that 
claim, they were either separately appealed or withdrawn by the 
Veteran.  

The RO denied the Veteran's claim in a January 2004 rating 
decision.  The Veteran filed a timely Notice of Disagreement, and 
the RO issued a Statement of the Case in July 2004 that continued 
its earlier denial.  The Veteran filed a timely Substantive 
Appeal.  He and his wife offered testimony in a videoconference 
hearing in February 2006.

In a May 2006 decision, the Board denied service connection for 
bilateral hearing loss and tinnitus.  With respect to the 
Veteran's claim for service connection for tinnitus, the Board 
denied service connection on the basis that the Veteran was not 
currently suffering from tinnitus.  The Veteran appealed his case 
to the Court of Appeals for Veterans Claims.  In a September 2008 
decision, the Court affirmed the Board's denial of service 
connection for bilateral hearing loss, but it vacated the Board's 
decision with regard to service connection for tinnitus.  The 
Veteran died before the case was returned to the Board, but in a 
March 2009 letter, the appellant expressed her desire to continue 
with the claim.  

II.  Legal Analysis

The law governing claims for accrued benefits provides that, upon 
the death of a Veteran, his lawful surviving spouse may be paid 
periodic monetary benefits to which he was entitled at the time 
of his death, and which were due and unpaid for a period not to 
exceed two years, based on existing rating decisions or other 
evidence that was on file when he died.  38 U.S.C.A. § 5121; 38 
C.F.R. § 3.1000.

For a claimant to prevail in her accrued benefits claim, the 
record must show the following: (1) the appellant has standing to 
file a claim for accrued benefits (see 38 U.S.C.A. § 5121; 38 
C.F.R. § 3.1000); (2) the Veteran had a claim pending at the time 
of his death (see 38 U.S.C.A. §§ 5101(a), 5121(a); Jones v. West, 
136 F.3d 1296, 1299 (Fed. Cir. 1998)); (3) the Veteran would have 
prevailed on his claim if he had not died (Id.); and (4) the 
claim for accrued benefits was filed within one year of the 
Veteran's death (see 38 U.S.C.A. § 5121(c); 38 C.F.R. § 
3.1000(c)).

First, as the appellant in this case is the Veteran's surviving 
spouse, the Board determines that the appellant does have 
standing to file a claim for accrued benefits.  See 38 C.F.R. 
§ 3.1000(d)(1) (defining "spouse" for accrued benefits 
purposes).

Second, as explained above, the Veteran did have a claim pending 
at the time of his death.  In its September 2008 decision, the 
Court vacated the Board's decision with respect to service 
connection for tinnitus and remanded the claim to the Board for 
further development.  Thus, the appellant satisfies the second 
prong of the accrued benefits framework.

The appellant also satisfies the fourth prong of the framework, 
requiring her to have filed a claim for accrued benefits within 
one year of the Veteran's death.  Again, the Veteran died in 
November 2008.  In a March 2009 letter, the appellant stated that 
she wished to continue prosecuting her husband's appeal.  This 
March 2009 letter is clearly within the one year proscribed by 
the statute.

The unresolved third prong of the framework thus requires the 
Board to determine whether the Veteran would have prevailed on 
his claim if he had not died.  Answering this question requires 
the Board to readjudicate the Veteran's claim for service 
connection for tinnitus.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic disease at 
any later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  Continuity of symptoms is required where a condition 
in service is noted but is not, in fact, chronic; continuity is 
also required where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  The Board must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either case, 
or whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Generally, in order to grant a service connection claim, the 
Board must find medical evidence that the Veteran currently 
suffers from a disability, medical evidence (or, in certain 
circumstances, lay evidence) of an in service incurrence or 
aggravation of that disability, and medical evidence of a nexus 
between the present disability and the disability claimed in 
service.  Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 
C.F.R. § 3.303(a)).  

Any analysis under this framework would be difficult for two 
reasons: first, the Veteran's service treatment records were 
destroyed in a fire; and second, as there is no previous nexus 
opinion in the claims file and as the Veteran has now died, it 
would not be possible to have the Veteran undergo a second VA 
examination.

That being said, this case may be evaluated under the framework 
for continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. 
App. 303, 307 (2007) ("An alternative method of establishing the 
second and/or third [elements of service connection] is through a 
demonstration of continuity of symptomatology.").

Under 38 C.F.R. § 3.303(b), continuity of symptomatology may be 
used to support a claim for service connection.  In such 
instances, the second and third criteria for service connection 
can be satisfied if the Veteran presents: (a) evidence that a 
condition was noted during service or a presumptive period; (b) 
evidence of post-service continuity of symptomatology; and (c) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  McCormick v. Gober, 14 Vet. App. 39, 49-50 
(2000) (citing 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997)).

Even under a continuity of symptomatology framework, the Veteran 
must still be suffering from a current disability.  The question 
of whether the Veteran was suffering from tinnitus during the 
appeals period was ultimately what led to the Board's May 2006 
denial, as the Board did not find evidence that the Veteran was 
currently suffering from tinnitus.  The Court, it its September 
2008 remand, instructed the Board to consider more carefully 
testimony from the Veteran's February 2006 hearing in which the 
Veteran stated that he was currently suffering from tinnitus.  

The Board based its finding on the results of an April 2004 VA 
examination.  In that examination, the Veteran stated that while 
he remembered suffering from tinnitus in service, he was not 
currently suffering from tinnitus when examined.  In his February 
2006 hearing, however, the Veteran stated that he did not 
understand the questions that were being asked of him in the 
examination.  In his hearing, the Veteran stated both that he was 
currently suffering from tinnitus and that he had suffered from 
tinnitus since his active service.  

Tinnitus is a condition capable of lay observation, so the 
Veteran is thus competent to report suffering from this 
disability.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002) ("[R]inging in the ears is capable of lay 
observation.").  The Board also finds the Veteran's explanation 
of being confused at his April 2004 examination to be credible, 
as well as his report of his currently suffering from tinnitus.  

As mentioned earlier, the Veteran's service treatment records 
have not been associated with the claims file; it appears that 
the Veteran's service records were most likely destroyed by a 
1973 fire.  The Board notes that in appeals where a Veteran's 
service treatment records are unavailable, there is a heightened 
obligation to assist the appellant in the development of the 
case, a heightened obligation to explain findings and 
conclusions, and a heightened duty to consider carefully the 
benefit of the doubt rule.  See Washington v. Nicholson, 19 Vet. 
App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. 
App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991)).

Given these realities, the Board believes the evidence in the 
case warrants resolving reasonable doubt in the Veteran's favor 
and awarding service connection for tinnitus.  Again, during the 
appeals period, the Veteran suffered from tinnitus.  That the 
Veteran would have been exposed to noise during his service in 
the European Theater in World War II is inarguable.  Further, the 
Veteran testified that he suffered from tinnitus in service.  The 
Veteran also testified that he has suffered from tinnitus 
continually since his active service.

The Board acknowledges that there is no medical evidence in the 
claims file showing a nexus between the Veteran's disability and 
his post-service symptomatology.  Given that the Veteran's 
tinnitus is capable of lay observation, the Board concludes that 
his testimony satisfies this requirement.  

III.  Duties to Notify and to Assist

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Here, the Board is granting the underlying claim of service 
connection.  As the Board is taking an action favorable to the 
appellant, there can be no possibility of prejudice to her.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).  An extended discussion of the duties 
to notify and assist is thus unnecessary.  




ORDER

Service connection for tinnitus for accrued benefits purposes is 
granted.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


